DETAILED ACTION

Remarks
 	This Office action is responsive to applicant’s amendment filed on March 17, 2022.

Information Disclosure Statement
The IDS filed on March 8, 2022 has been considered, except for 2012/0210761 (Higashida et al., “Plug, Piercing-Rolling Mill, and Method of Producing Seamless Tube by Using the Same”) which appears to be an incorrect citation.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bando et al. (US 2013/0048340)
For claim 1:  Bando teaches a strip-shaped electrode sheet comprising a strip-shaped electrode foil 22 (Bando in [0099]) extending in a longitudinal direction A (Fig. 2A), the electrode foil including a one-side foil edge on one side in a width direction of the electrode foil, e.g. the top edge of foil 22, a strip-shaped foil exposed portion 3a (Fig. 8, [0100]) extending along the one-side foil edge in the longitudinal direction, in which the electrode foil is exposed, a strip-shaped active material layer 23 (Fig. 3A, [0113]) extending in the longitudinal direction and formed on an active-material-layer support portion of the electrode foil on another side in the width direction relative to the foil exposed portion, and a strip-shaped insulator layer 24 ([0128], Fig. 1) extending in the longitudinal direction and containing insulating resin ([0124]) and formed along a one-side layer edge portion of the active material layer located on the one side in the width direction and on an insulator-layer support portion of the electrode foil located between the foil exposed portion and the active-material-layer support portion. (Fig.1)  The one-side layer edge portion of the active material layer includes a one-side slant portion 108 in which the active material layer has a thinner thickness as closer to the one side in the width direction. (Fig. 6A, [0049])  The insulator layer is located lower than a top face of the active material layer toward the electrode foil (Fig. 1) and includes a slant coating portion that covers at least a lower portion of the one-side slant portion of the active material layer, and a foil coating portion that extends from the slant coating portion toward the one side in the width direction to cover the insulator-layer support portion of the electrode foil.  See annotated Fig. 1:

    PNG
    media_image1.png
    390
    588
    media_image1.png
    Greyscale

 As shown in annotated Fig. 1, as illustrated by the encircled areas, the slant coating portion extends higher up the thickness of the insulator layer 24 and has a thickness that is thicker than a thickness of the foil coating portion. 
 	For claim 3:  The insulator layer contains inorganic insulation powder. (Bando in [0124])
 	For claim 4:  The active material layer contains positive active material particles made of metal oxide. (Bando in [0097], [0112])
 	For claim 5:  The strip-shaped electrode sheet being cut at a predetermined length in the longitudinal direction. (Bando in [0067], [0103])
 	For claims 6 and 18-20:  Bando discloses a battery incorporating the strip-shaped electrode sheet according to claim 1 and claims 3-5. (Bando in [0005-0007], [0061])

Response to Arguments
Applicant's arguments filed 3/17/22 with the present amendment have been fully considered but they are not persuasive. 
Applicant submits that claim 1 requires that the slant coating portion of the insulator layer has a thickness that is thicker than a thickness of the foil coating portion, while Bando, by contrast shows a rectangle on the right side in which the distance from the bottom to the top corresponds to the thickness (Tt) of the foil coating portion. (citing FIG. 1 as annotated in the Office action)  This argument has been fully considered but is not found persuasive.   As recited in the claim, the slant coating portion is recited to cover at least a lower portion of the one-side slant portion of the active material layer.  Looking at annotated Fig. 1, the slant coating portion, i.e. the left side box, covers the lower portion of the one-side slant portion of the active material layer.  Also as recited in the claim, the foil coating portion is recited to 1) extend from the slant coating portion toward the one-side in the width direction, and 2) cover the insulator-layer support portion of the electrode foil.  Looking again at annotated Fig. 1, the foil coating portion or the right side box both 1) extends from the slant coating portion toward the one-side in the width direction, and 2) covers the insulator-layer support portion of the electrode foil.  The right side box as annotated covers the insulator-layer support portion of the electrode foil.  The “extends from the slant coating portion” of the foil coating portion starts near the upper left corner of the left-side box of the slant coating portion.  By this description and interpretaiton, and as the slant coating portion extends higher up the thickness of the insulator layer 24, it is asserted that the slant coating portion of the insulator layer has a thickness that is thicker than a thickness of the foil coating portion.
As to the height of the rectangle shown on the left side of FIG. 1 not representing the thickness (Ts) of the slant coating portion of the insulator layer 24, this argument has been fully considered but is not found persuasive.  It is asserted that the claim merely recites a thickness, and that the left-side box shows a thickness of the slant coating portion, as well as (as already discussed) covers the lower portion of the one-side slant portion of the active material layer.  The argument that the left-side box (“height of the rectangle” in remarks) does not represent a thickness of the slant coating portion is not persuasive.  In reply, it is asserted that the left-side box represents a thickness at least at that particular portion.  For at least these reasons, it is asserted that the left-side box for the slant coating portion of Bando has a thickness that is greater than the thickness of the right-side box for the foil coating portion at least when also taking into account that the claim defines the slant coating portion as covering the lower portion of the one-side slant portion of the active material layer, the foil coating portion extending from the slant coating portion toward the one-side in the width direction as well as covering the insulator-layer support portion of the electrode foil.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722           

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722